Citation Nr: 1242054	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-29 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating in excess of 0 percent for bilateral tinea pedis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1987 to October 1993.  

This appeal to the Board of Veterans' Appeals (Board) arises from an October 2009 rating action that denied a rating in excess of 0 percent for bilateral tinea pedis (athlete's foot). 

On his July 2010 substantive appeal, the Veteran indicated that he wanted a hearing before the Board to be heard at the RO (Travel Board).  In a November 2012 signed statement, the Veteran withdrew his request for a hearing; therefore, the request for a hearing has been withdrawn. 


FINDINGS OF FACT

1. For the rating period prior to March 17, 2010, tinea pedis has been manifested by inflammation, skin lesions and scaling between the toes, affecting 0 percent of the entire body, but has not required systemic therapy such as corticosteroids or other immunosuppressive drugs.

2. For the rating period from March 17, 2010, tinea pedis has been manifested by inflammation, skin lesions and scaling between the toes, affecting 0 percent of the entire body, and has required treatment analogous to systemic therapy.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent  rating for tinea pedis has been met for the period starting March 17, 2010.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011);           38 C.F.R. §§ 3.102, 3.159, 4.21, 4.118, Diagnostic Code 7813-7806 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issue decided herein.  The RO sent the Veteran letters in April 2008 and May 2009 that informed him of the requirements needed to establish increased ratings for tinea pedis.  The notice letters advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain. 

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service private treatment records, and the Veteran's statements.

In addition, the Veteran has been afforded an adequate examination on the issue of increased rating for service-connected tinea pedis.  VA provided the Veteran with an examination in June 2009.  The Veteran's history was taken and a complete examination was conducted that included specific clinical measures such as body percent coverage affected by skin disability.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue of increased rating for service-connected tinea pedis.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2012).  

The Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.   Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  

While a Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

During the pendency of the Veteran's claim and appeal, an amendment was made to the criteria for rating the skin, effective October 23, 2008.  See 67 Fed. Reg. 49,596 (July 31, 2002) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7833 (2002); 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  Generally, in a claim for an increased rating, the Board considers both the former and current schedular where the rating criteria are amended during the course of an appeal.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The Veteran filed his claim for increase in March 2008.  Because the amendment to the rating criteria occurred during the pendency of his claim, the rating criteria in effect prior to October 2008 are applicable.  The amended regulations effective October 2008 are only applicable to claims received on or after October 23, 2008, or if the Veteran requests review under the clarified criteria, which is not the case in the current claim.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  Therefore, the amended regulations effective October 2008 will not be addressed in the present decision.

The VA General Counsel has interpreted that, where a law or regulation changes during the pendency of a claim for an increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the Veteran had prior to enactment of the new rule.  See VAOPGCPREC 7-2003. However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  VA can apply only the earlier version of the regulation for the period prior to the effective date of the change.

Under the rating criteria effective August 30, 2002 to October 23, 2008, ratings for scars of the head, face, or neck can be assigned under DC 7800 (2007).  In the present case, the Veteran's disability only affects his feet, and there is no evidence of scarring; therefore, ratings under DC 7800 are not for application. 38 C.F.R.             § 4.118.

The Veteran's tinea pedis is currently rated pursuant to the provisions of Diagnostic Code 7806.  38 C.F.R. § 4.118 (2007).  Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated 0 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).  

Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Id.  

Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling. Id.  
Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Based on a review of all the evidence of record, lay and medical, the Board finds that, for the rating period prior to March 17, 2010, tinea pedis has been manifested by inflammation, skin lesions and scaling between the toes, affecting 0 percent of the entire body, consistent with a 0 percent rating under Diagnostic Code 7806.  For the rating period prior to March 17, 2010, the tinea pedis has not required systemic therapy such as corticosteroids or other immunosuppressive drugs, as required for a higher disability rating of 10 percent under Diagnostic Code 7806.

The Board finds that the evidence is in equipoise on the question of whether the Veteran's service-connected skin disability more nearly approximates the criteria for a 10 percent rating under the applicable Diagnostic Code 7806 for the period starting March 17, 2010.  For the rating period from March 17, 2010, the evidence shows the tinea pedis has been manifested by inflammation, skin lesions and scaling between the toes, affecting 0 percent of the entire body, and has required treatment that the Board finds is analogous to systemic therapy that is contemplated by a higher disability rating of 10 percent under Diagnostic Code 7806.

A May 2009 private treatment record from Dr. K.W.S. reveals that the Veteran suffers from chronic, recurrent bilateral tinea pedis.  The Veteran has been treated with numerous medications including Tinactin and Lamisil.  Additionally, the May 2009 private treatment record states that the Veteran was prescribed Lotrisone, a topical corticosteroid, in an attempt to treat the tinea pedis.  

A question remains as to whether the use of a topical corticosteroid meets the requirements of Diagnostic Code 7806 that there be "systemic therapy."  Topical treatments are usually not characterized as "systemic," as they do not reach cells through the bloodstream; however, on March 17, 2010, the Veteran reported that the Lotrisone cream was ineffective and, therefore, that he was prescribed Ketoconazole, a systemic therapy treatment for the tinea pedis.  The Board finds that such systemic therapy, while not containing corticosteroid, in the context of previously unsuccessful topical treatment, is analogous to systemic therapy "such as corticosteroids."  Given that the Veteran was not prescribed Ketoconazole until March 17, 2010, the Board finds that an increased rating in excess of 0 percent for tinea pedis for the period prior to March 17, 2010, is not warranted.  

However, the Board finds that, as of March 17, 2010, the Veteran's tinea pedis is more severe than the 0 percent rating currently assigned.  Specifically, Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated 0 percent disabling.  Currently, the Veteran requires more than topical therapy for the tinea pedis, as evidenced by the prescription for Ketoconazole.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the ineffectiveness of the topical corticosteroid treatment and the use of systemic therapy more nearly approximate the requirements for a 10 percent (staged) disability rating under Diagnostic Code 7806 for the period starting March 17, 2010.  38 U.S.C.A. § 5107(b) (West 2002).

The Board finds that a higher rating than 10 percent for the period starting March 17, 2010 is not warranted.  For the next higher 30 percent disability rating under Diagnostic Code 7806, the skin disability must involve 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or require systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during a previous 12-month period.  38 C.F.R. § 4.118.  In this case, the Veteran's tinea pedis does not involve 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected.  Also, the evidence does not reflect that systemic therapy or other immunosuppressive drugs have been required for a total duration of six weeks or more, but not constantly, during the past 12-month period; therefore, a rating of 30 percent is not warranted for the period starting March 17, 2010. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's service-connected tinea pedis is inadequate.  Diagnostic Code 7813, which in turn provides for rating under Diagnostic Code 7806, in this case, specifically addresses tinea pedis.  A comparison between the level of severity and symptomatology of the Veteran's disability as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, including inflammation, skin lesions, scaling between the toes, and use of topical therapy and intermittent systemic therapy such as corticosteroids.  Additionally, the Veteran's disability was not shown to result in any functional impairment at the time of a June 2009 VA examination, which also reflects no additional functional impairment that is not contemplated by the schedular rating criteria.

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence has not shown in this case is that the manifestations of his service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  

Having reviewed the evidence and the rating assigned, the Board finds that the evidence does not show such an exceptional disability picture to render the 


schedular evaluation assigned for the tinea pedis disability to be inadequate to rate the Veteran's service-connected disability; therefore, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted. 


ORDER

An increased rating for bilateral tinea pedis, in excess of 0 percent for the period prior to March 17, 2010, is denied; of 10 percent, but no higher, for the period starting March 17, 2010, is granted.   




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


